UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-10768 MEDIWARE INFORMATION SYSTEMS, INC. (Exact name of registrant as specified in its charter) New York 11-2209324 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11711 West 79th Street Lenexa, Kansas (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code):(913) 307-1000 (Former name, former address and former fiscal year, if changed since last report) 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes [ ]No Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated Filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[ ] Yes[X] No APPLICABLE ONLY TO CORPORATE ISSUERS: As of January 31, 2011, there were 8,015,000 shares of Common Stock, $0.10 par value, of the registrant outstanding. 2 MEDIWARE INFORMATION SYSTEMS, INC. INDEX Page PART I Financial Information ITEM 1. Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2010 (Unaudited) and June 30, 2010 4 Condensed Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the Three and Six Months Ended December 31, 2010 and 2009 5 Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) for the Six Months Ended December 31, 2010 6 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended December 31, 2010 and 2009 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Review Report of Independent Registered Public Accounting Firm 20 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 29 ITEM 4. Controls and Procedures 29 PART II Other Information 30 ITEM 1. Legal Proceedings 30 ITEM 1A. Risk Factors 30 ITEM 6. Exhibits 30 Signatures 31 3 PART IFINANCIAL INFORMATION 1.FINANCIAL STATEMENTS MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands except shares) (Unaudited) December 31, June 30, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable (net of allowance of $1,379 and $1,090) Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Fixed assets, net Capitalized software costs, net Goodwill, net Other intangible assets, net Other long-term assets 90 90 Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Advances from customers Income taxes payable 9 Contingent consideration payable - Accrued expenses and other current liabilities Total current liabilities Deferred income taxes Total liabilities Commitments and Contingencies (Note 9) Stockholders' Equity Common stock, $.10 par value; authorized 25,000,000 shares; 8,623,000 and 8,557,000 shares issued as of December 31, 2010 and June 30, 2010, respectively Additional paid-in capital Treasury stock, 608,000 and 590,000 shares at December 31, 2010 and June 30, 2010, respectively ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 4 MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Amounts in thousands, except earnings per share) (Unaudited) (Unaudited) Three months ended Six Months ended December 31, December 31, Revenue System sales $ Services Total revenue Cost and Expenses Cost of system sales (1) Cost of services (1) Amortization of capitalized software costs Software development costs Selling general and administrative Total costs and expenses Operating income Interest and other income 15 92 34 Interest and other (expense) ) (6 ) ) ) Income before income taxes Income tax (expense) Net income Other comprehensive income (loss) Foreign currency translation adjustment ) 3 76 ) Comprehensive income $ Net income per Common Share Basic $ Diluted $ Weighted Average Common Shares Outstanding Basic Diluted (1) Excludes amortization of Capitalized Software Costs See Notes to Unaudited Condensed Consolidated Financial Statements. 5 MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Amounts in thousands) Common Stock Additional Paid-In Treasury Retained Accumulated Other Comprehensive Shares Amount Capital Stock Earnings Income (Loss) Total Balance at June 30, 2010 $ $ $ ) $ $ ) $ Issuance of common stock on vesting of restricted shares 66 7 (7 ) - Repurchase of common stock ) ) Stock based compensation expense Tax benefit related to stock-based compensation 93 93 Foreign currency translation adjustment 76 76 Net income Balance at December 31, 2010 (Unaudited) $ $ $ ) $ $ ) $ See Notes to Unaudited Condensed Consolidated Financial Statements. 6 MEDIWARE INFORMATION SYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) Six Months Ended December 31, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income, to net cash provided by operating activities: Depreciation and amortization Gain on disposal of fixed assets 3 - Stock based compensation expense Deferred tax provision ) Provision for doubtful accounts Changes in operating assets and liabilities, net of effect of acquisitions: Accounts receivable ) ) Inventories 43 (1 ) Prepaid expenses and other assets ) ) Accounts payable, accrued expenses and advances from customers ) Net cash provided by operating activities Cash Flows From Investing Activities Acquisition of fixed assets ) ) Capitalized software costs ) ) Acquisition of businesses, net of cash acquired ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities Proceeds from exercise of stock options - Excess tax benefits from exercise of stock options and vesting of restricted stock 93 Repurchase of common stock ) - Net cash (used in) provided byfinancing activities ) Foreign currency translation adjustments ) Net change in cash and cash equivalents 75 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Income taxes paid $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 7 MEDIWARE INFORMATION SYSTEMS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited, condensed, consolidated financial statements contain all adjustments necessary to present fairly the financial position of Mediware Information Systems, Inc. (“Mediware” or the “Company”) and its results of operations and cash flows for the interim periods presented. Such financial statements have been condensed in accordance with the applicable regulations of the Securities and Exchange Commission and, therefore, do not include all disclosures required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with Mediware's audited financial statements for the fiscal year ended June 30, 2010, included in Mediware's Annual Report filed on Form 10-K for such fiscal year. The results of operations for the three and six months ended December 31, 2010 are not necessarily indicative of the results to be expected for the entire fiscal year. 2.EARNINGS PER SHARE Basic earnings per share is computed by dividing net income by the weighted average number of shares of common stock outstanding, par value $0.10 (“Common Stock”), of Mediware.For the three and six months ended December 31, 2010 and 2009, the dilutive effect of Common Stock equivalents is included in the calculation of diluted earnings per share using the treasury stock method. 3.TREASURY STOCK In February 2008, the Board of Directors of the Company authorized Mediware to repurchase up to $4,000,000 of its Common Stock, at times and prices as the President and Chief Executive Officer or the Chief Financial Officer of the Company shall determine to be appropriate (the “Share Repurchase Program”).In October 2008, the Board of Directors expanded the Share Repurchase Program by $3,318,000, bringing the total amount authorized under the Share Repurchase Program to $7,318,000.The program has no expiration date, and Mediware has no obligation to purchase shares under the Share Repurchase Program. As of December 31, 2010, the Company has repurchased a total of 590,000 shares of Common Stock at a cost of $3,503,000 under the Share Repurchase Program.As of December 31, 2010, the Company is authorized to purchase up to an additional $3,815,000 of Common Stock under the Share Repurchase Program. The Company may, from time to time, permit a net exercise for equity-based awards made to employees and directors.In September 2010, an executive surrendered 18,675 shares of Common Stock with a fair value of $195,000 in order to pay taxes due in connection with the vesting of a stock-based compensation award.This surrender was accounted for as a repurchase of Common Stock. Shares of Common Stock repurchased by the Company are recorded at cost as treasury stock and result in a reduction of stockholders' equity in the accompanying condensed consolidated balance sheets. When shares are reissued, the Company will use the weighted average cost method for determining cost. The difference between the cost of the shares and the issuance price is added or deducted from additional paid-in capital. 4.FAIR VALUE OF FINANCIAL INSTRUMENTS The carrying value of certain financial instruments, such as accounts receivable and accounts payable, approximate their fair value due to the short-term nature of their underlying terms. 8 5.ACQUISITIONS Healthcare Automation, Inc. On December 11, 2009, Mediware acquired all of the common stock of Healthcare Automation, Inc., a Delaware corporation (“HAI”).HAI provides medication management solutions to home infusion, specialty pharmacy and alternate care markets through integrated software solutions that address the complex work flow and patient safety needs of these markets. Mediware believes the acquisition of HAI has expanded its medication management offering by expanding its presence in the home infusion, specialty pharmacy and alternate care markets. The HAI products generate revenue by licensing its proprietary software and by providing professional services and support for the product lines.Generally, HAI customers are charged an initial start-up fee along with monthly fees for the continued use and support of the proprietary software.Software license fees are recognized when the license is initially executed, subject to the revenue recognition principles for software.Professional services and support revenues are recognized as the services are delivered. The purchase price paid for HAI consists of an initial purchase price of $3,501,000 in cash, net of $5,000 cash acquired at the closing, plus contingent consideration of $954,000 deposited into the sellers escrow account in December 2010 based upon the achievement of certain revenue milestones through December 11, 2010.This amount is disbursable to the sellers of HAI on September 30, 2011, subject to any indemnity claims by Mediware.The Company will receive $22,000 from the seller as part of the final working capital adjustment.The Company estimated the fair value of the contingent consideration at the acquisition date to be $871,000 using a probability-weighted discounted cash flow model.This fair value is based on significant inputs not observable in the markets and thus represents a Level 3 measurement as defined in ASC 820.The Company incurred $40,000 of legal, accounting and other professional fees related to this transaction, which were expensed.The results of the HAI operations are included in the accompanying financial statements from the date of acquisition. The Company has accounted for the HAI transaction as a business acquisition under the accounting guidance.The assets acquired and liabilities assumed of HAI were recorded as of the acquisition date, at their respective fair values.The preparation of the valuation required the use of significant assumptions and estimates.These estimates were based on assumptions that the Company believes to be reasonable. The following summarizes the final purchase price allocation, net of cash acquired and reflecting the working capital adjustment (in thousands): Purchase Price Allocation Accounts receivable $ Prepaid and other current assets 64 Fixed assets 14 Intangible assets subject to amortization Goodwill Accounts payable ) Advances from customers ) Accrued expenses and other current liabilities ) Other long term liabilities - contingent consideration ) Contingent consideration paid Total purchase price, net of cash acquired $ 9 Details of acquired intangibles and goodwill are as follows (in thousands): Amount Assigned Weighted Average Amortization Period Risk-Adjusted Discount Rate Used in Purchase Price Allocation Amortizable Intangible Assets Purchased technology $ 5.0 years 19.1% Customer relationships 6.0 years 19.1% Customer Backlog 13 months 19.1% $ Goodwill $ The Company valued the purchased technology using the excess earnings method of the income approach.Utilizing this approach, the Company projected revenue and related expenses.These projected income amounts were then reduced by the return on contributory assets and discounted to present value.This method requires the use of certain estimates, including revenue growth rates, technology replacement rates, customer attrition, expenses, contributory asset charges and discount rates.Based on this methodology the Company assigned the value of purchased technology at $756,000.The Company is amortizing this amount over the estimated useful life of five years. The Company valued the customer relationships and contracted backlog using the excess earnings method of the income approach.Utilizing this approach, the Company projected revenue and related expenses.These projected income amounts were then reduced by the return on contributory assets and discounted to present value.This method requires the use of certain estimates, including revenue growth rates, customer attrition, expenses, contributory asset charges and discount rates.Based on this methodology the Company assigned the value of customer relationships at $1,285,000 and contracted backlog at $158,000.The Company is amortizing customer relationships over the estimated useful life of six years and the contracted backlog over the estimated useful life of thirteen months. The Company has made an election under the Internal Revenue code section 338(h)(10).Accordingly, goodwill is expected to be deductible for tax purposes. Proforma information for the acquisition of HAI has not been presented as the acquisition is not significant. Advantage Reimbursement, Inc. On December 11, 2009, Mediware, through its newly formed wholly owned subsidiary Advantage Reimbursement, LLC, a Delaware limited liability company (“ARL”),acquired substantially all of the assets of Advantage Reimbursement, Inc., a Massachusetts corporation (“ARI”).ARI was a provider of billing and collection services for home infusion and alternate care enterprises. The acquisition of ARI expanded the scope of services that Mediware can provide to its current and potential home infusion, specialty pharmacy and alternate care customers. ARL services generate revenue by providing collection and billings services and expertise to Mediware’s home infusion, specialty pharmacy and alternate care customers and may be provided to other software providers’ customers as well.Customers are charged a percentage of the third party fees that are collected.The Company records revenue as the third party fees are collected. The purchase price paid for the assets of ARI consisted of an initial purchase price of $2,061,000 paid in cash at the closing, plus contingent consideration of $546,000 deposited into the sellers escrow account in December 2010 based upon the achievement of certain revenue milestones through December 11, 2010.This amount is disbursable to the sellers of ARI’s assets on September 30, 2011, subject to any indemnity claims by Mediware.In addition, the Company will pay $14,000 to the sellers as part of the final working capital adjustment.We estimated the fair value of the contingent consideration at the acquisition date to be $498,000 using a probability-weighted discounted cash flow model.This fair value is based on significant inputs not observable in the markets and thus represents a Level 3 measurement as defined in ASC 820.The Company incurred $21,000 of legal, accounting and other professional fees related to this transaction, which were expensed.The results of the ARI operations are included in the accompanying financial statements from the date of acquisition. 10 The Company has accounted for the acquisition of ARI as the purchase of a business under the accounting guidance.The assets acquired and liabilities assumed of ARI were recorded as of the acquisition date, at their respective estimated fair values.The preparation of the valuation required the use of significant assumptions and estimates.These estimates were based on assumptions that the Company believes to be reasonable. The following summarizes the final purchase price allocation, reflecting the working capital adjustment (in thousands): Purchase Price Allocation Accounts receivable $ Prepaid expenses 38 Fixed assets 1 Intangible assets subject to amortization Goodwill Accounts payable ) Accrued expenses and other liabilities ) Other long term liabilities - contingent consideration ) Contingent consideration paid Total Purchase Price $ Details of acquired intangible assets and goodwill are as follows (in thousands): Amount Assigned Weighted Average Amortization Period Risk-Adjusted Discount Rate Used in Purchase Price Allocation Amortizable Intangible Assets Customer relationships 6.0 years 17.0 % $ Goodwill $ The Company valued the customer relationships using the excess earnings method of the income approach.Utilizing this approach, the Company projected revenue and related expenses.These projected income amounts were then reduced by the return on contributory assets and discounted to present value.This method requires the use of certain estimates, including revenue growth rates, customer attrition, expenses, contributory asset charges and discount rates.Based on this methodology the Company assigned the value of customer relationships at $763,000.The Company is amortizing this amount over the estimated useful life of six years. Goodwill is expected to be deductible for tax purposes. Proforma information for the acquisition of ARI has not been presented as the acquisition is not significant. 11 5.GOODWILL AND OTHER INTANGIBLE ASSETS Goodwill The change in the carrying amount of our goodwill during the six months ended December 31, 2010 is as follows (in thousands): Carrying amount as of June 30, 2010 $ Tax benefit of amortization ) Carrying amount as of December 31, 2010 $ Other Intangible Assets The carrying amount of our other intangible assets as of December 31, 2010 is as follows (in thousands): Gross Carrying Amount Accumulated Amortization Net Carrying Amount Weighted Average Remaining Useful Life (in years) Purchased technology $ $ ) $ Customer relationships ) Contract backlog ) - - Non-compete agreements ) 6 $ $ ) $ Amortization expense for other intangible assets amounted to $296,000 and $613,000 for the three and six months ended December 31, 2010, and $198,000 and $363,000 for the three and six months ended December 31, 2009.The following represents the expected amortization in future periods (in thousands): Fiscal Expected Year Amortization 2011 (Remainder) $ Thereafter $ 6.STOCK BASED COMPENSATION The aggregate noncash stock based compensation expense totaled $338,000 and $112,000 for the three months ended December 31, 2010 and 2009, respectively, and $748,000 and $301,000 for the six months ended December 31, 2010 and 2009, respectively. Stock Based Plans The Company's 2003 Equity Incentive Plan, approved by the shareholders in December 2003, provides additional compensation incentives to encourage high levels of performance and employee retention.Key employees of the Company, directors, and persons who render services to the Company as consultants, advisors or independent contractors are eligible to receive grants under this plan.The number of shares that may be issued under this plan is 2,000,000.Shares may be issued as either incentive stock options, nonqualified stock options, or restricted common stock.Options may be granted for a period of up to ten years.Restricted common stock awards may be subject to vesting restrictions and may be forfeited if certain performance factors are not maintained.The plan provides that a maximum of 1,700,000 shares may be issued as any combination of restricted stock, options and restricted stock unit awards.The additional 300,000 shares of common stock can only be granted as option awards.As of December 31, 2010, there were 832,000 shares available for issuance under this Plan. 12 The Company's 2001 Stock Option Plan, approved by the shareholders in January 2002, provides additional compensation incentives for high levels of performance and productivity by management, other key employees of the Company, directors, and persons who render services to the Company as consultants, advisors or independent contractors.Up to 900,000 shares may be issued and sold under such plan and may be issued as either incentive stock options, to eligible persons, or nonqualified stock options.Options may be granted for a period of up to ten years, with option prices not less than fair market value on the date of grant for incentive stock options, not less than 85% of fair market value for nonqualified stock options, and not less than 110% of fair market value for owners of more than 10% of the Company's outstanding voting stock.As of December 31, 2010, no options were available to be issued under this Plan. The Company may from time to time permit net share exercises of awards made to employees and directors.Shares reacquired under net share exercises are included within treasury stock. Restricted Common Stock Awards Beginning in fiscal 2007, the Company entered into agreements to provide long-term incentive compensation opportunities to certain key employees.Under the terms of these agreements, the Company granted the employees 35,000 restricted shares of common stock (the “Time-Based Shares”).The Time-Based Shares vest over a three-year period based upon the continued employment of the key employee.With respect to the Time-Based Shares, the Company recorded compensation expense of $1,000 and $2,000 for the three months ended December 31, 2010 and 2009, respectively, and compensation expense of $2,000 and $6,000 for the six months ended December 31, 2010 and 2009, respectively.The Time-Based Shares will result in compensation expense in future periods of up to $1,000, representing the fair value on the date of the grant less the amount of compensation expense already recorded. Beginning in fiscal 2007, each member of the Company’s Board of Directors received an annual grant of $10,000 of restricted common stock (the “Director Shares”) as part of their compensation for serving on the Company’s Board of Directors.The number of Director Shares granted is determined based upon the fair market value of the Company’s stock on the first trading day of each calendar year.The Director Shares vest on June 30 of each fiscal year based upon the director’s continued service on the Company’s Board of Directors.The Company recorded compensation expense related to the Director Shares of $17,000 for the three months ended December 31, 2010 and 2009, respectively, and $35,000 for each of the six months ended December 31, 2010 and 2009, respectively.The Director Shares will result in compensation expense in future periods of up to $35,000, representing the fair value on the date of the grant less the amount of compensation expense already recorded. During fiscal 2008, the Company entered into agreements to provide long-term incentive compensation opportunities to certain employees.Under the terms of these agreements, the Company granted the employees 220,000 restricted shares of common stock (the “2008 Enhanced Performance Shares”).The 2008 Enhanced Performance Shares vest partially upon continued employment of the key employees and partially upon the achievement of certain performance goals.The Company recorded no compensation expense related to the 2008 Enhanced Performance Shares for the three months ended December 31, 2010 and $74,000 in compensation expense for the three months ended December 31, 2009.The Company recorded $60,000 and $202,000 for the six months ended December 31, 2010 and 2009, respectively, for such expenses.At December 31, 2010, all compensation expense related to the 2008 Enhanced Performance Shares had been recognized. 13 During fiscal 2010, the Company entered into agreements to provide long-term incentive compensation opportunities to certain employees.Under the terms of these agreements, the Company will grant up to a total of 168,750 restricted shares of common stock (the “2010 Enhanced Performance Shares”) in three annual tranches.The 2010 Enhanced Performance Shares vest upon both continued employment and upon the achievement of certain performance goals.Each tranche is deemed to be granted upon the annual establishment of the performance criteria.In the three and six months ended December 31, 2010 the Company recorded compensation expense related to the 2010 Enhanced Performance Shares of $130,000 and $259,000, respectively.The Company will continue to assess whether or not the achievement of any performance goals is probable at each reporting period, and will recognize the related expense if and when the performance conditions become probable.The first tranche of 56,250 shares awarded under the 2010 Enhanced Performance Shares were valued at $512,000 based on the grant date fair value.At December 31, 2010, there was $235,000 of unrecognized compensation expense related to this annual tranche of 2010 Enhanced Performance Shares.Also under the terms of these agreements, the Company will grant up to a total of 56,250 restricted shares of common stock (the “Market Condition Shares”) in three annual tranches.The Market Condition Shares vest upon the achievement of certain market condition criteria and the continued employment of the key employees.Following the grants of the initial tranches, each tranche of the Market Condition Sharesis deemed to be granted upon the annual reset of the market condition criteria. For the three and six months ended December 31, 2010 the Company recorded $21,000 and $39,000, respectively, of compensation expense related to the Market Condition Shares.The first tranche of 18,750 shares awarded as Market Condition Shares were valued at $85,000 based on the grant date fair value.At December 31, 2010, there was $39,000 of unrecognized compensation expense related to this first tranche of Market Condition Shares. A summary of nonvested share activity for the six months ended December 31, 2010, is presented below (share amounts in thousands): Market Condition Shares Weighted Average Grant Date Fair Value Time-Based Shares Weighted Average Grant Date Fair Value Nonvested at June 30, 2010 6 $ 2 $ Granted 13 - - Canceled or forfeited - Vested - Nonvested at December 31, 2010 19 $ 2 $ Enhanced Performance Shares Weighted Average Grant Date Fair Value Enhanced Performance Shares Weighted Average Grant Date Fair Value Nonvested at June 30, 2010 66 $ 19 $ Granted - - 37 Canceled or forfeited - Vested ) - - Nonvested at December 31, 2010 - - 56 $ The foregoing information does not reflect any shares that are deemed not granted as described above. The fair value of the restricted shares is determined based on the average trading price of the Company’s shares on the grant date, except for the Director Shares which is determined based on the average trading price of the Company’s shares as of the first trading day of each calendar year, pursuant to the directors’ compensation plan and the Market Condition Shares which were valued by an outside party to take into account the market condition criteria. Stock Option Awards The fair value of stock options is determined at the date of grant and is charged to compensation expense over the vesting period of the options.The fair value of options at date of grant was estimated using the Black-Scholes option pricing model utilizing the following assumptions: 14 For the Three Months Ended December 31, For the Six Months Ended December 31, Risk-free interest rates - 2.30% 1.70% 2.30% Expected option life in years - 2 – 3 2 – 3 Expected stock price volatility - 57% 54% 57 - 66% Expected dividend yield - 0% 0% 0% There were no stock options granted in the three months ended December 31, 2010. The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of the grant.The Company uses historical data to estimate option exercise and employee and director termination within the valuation model; separate groups of employees and directors that have similar historical exercise behavior are considered separately for valuation purposes.The expected term of options granted represents the period of time that options granted are expected to be outstanding; the ranges above result from groups of employees and directors exhibiting different behavior.Expected volatilities are based on historical volatility of the Company’s stock.The Company has not paid any dividends in the past and does not expect to pay any in the near future. The following table sets forth summarized information concerning the Company's stock options as of December 31, 2010 (share and aggregate intrinsic value amounts in thousands): Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at June 30, 2010 $ Granted Exercised - - Forfeited or expired ) Outstanding at December 31, 2010 $ $ Options exercisable at December 31, 2010 $ $ Nonvested at December 31, 2010 $ $ The strike price of the options is determined based on the average trading price of the Company’s shares on the grant date. There were no stock options exercised in the six months ended December 31, 2010.Cash received from the options exercised under all stock-based payment arrangements for the six months ended December 31, 2009 was $471,000.The aggregate intrinsic value of options exercised during the six months ended December 31, 2009 was $353,000.Historically, the Company has issued new shares upon the exercise of stock options. For the six months ended December 31, 2010 the weighted average fair value at date of grant for options granted was $4.12 per option.The weighted average fair value at date of grant for options granted during the three and six months ended December 31, 2009 was $2.59 and $2.26 per option, respectively.The Company recorded$169,000 and $18,000 of compensation expense for stock options for the three months ended December 31, 2010 and 2009, respectively, and $353,000 and $57,000 for the six months ended December 31, 2009 and 2010, respectively. 15 Estimated future stock-based compensation expense relating to outstanding stock options is as follows (in thousands): Fiscal Years Ending June 30, Future Stock Option Compensation Expense 2011 (Remainder) $ 54 - Total estimated future stock-based compensation expense $ The following table presents information relating to stock options at December 31, 2010 (share amounts in thousands): Options Outstanding Options Exercisable Range of Exercise Prices Shares Weighted Average Exercise Price Weighted Average Remaining Life in Years Shares Weighted Average Exercise Price $
